Exhibit 10.24

 

DATED THIS 28 DAY OF April 2004

 

BETWEEN

 

KIAPENG DEVELOPMENT SDN BHD

(Company No : 263272-W)

 

AND

 

VSOURCE (MALAYSIA) SDN BHD

(Company No. 502982-W)

 

--------------------------------------------------------------------------------

 

TENANCY AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TENANCY AGREEMENT

 

THIS AGREEMENT is made the 28 day of April 2004

 

BETWEEN

 

(1) KIAPENG DEVELOPMENT SDN BHD (COMPANY NO. 263272-W), a company incorporated
in Malaysia and having its registered office at Level 10, Wisma Hong Leong, 18
Jalan Perak, 50450 Kuala Lumpur (hereinafter called the “Landlord”) of the one
part;

 

AND

 

(2) VSOURCE (MALAYSIA) SDN BHD (COMPANY NO. 502982-W), a company incorporated in
Malaysia and having its registered office at Level 41 – Suite B, Menara Maxis,
Kuala Lumpur City Centre, 50088 Kuala Lumpur, Malaysia (hereinafter called the
“Tenant”) of the other part.

 

WHEREAS:-

 

A. The Landlord is the legal and beneficial owner of the commercial building,
comprising individual parcels of business and office premises, located on the
piece of land held under H.S.(D) 97439 Lot No PT 42 Seksyen 57, No. Lembaran
Piawai 86-A-111-2, Bandar Kuala Lumpur, Daerah Kuala Lumpur, Negeri Wilayah
Persekutuan KL, excluding such portion or portions thereof as may now or from
time to time hereafter be surrendered or otherwise disposed of to any relevant
authority, known as Menara HLA, 3 Jalan Kia Peng, 50450 Kuala Lumpur
(hereinafter called the “Building”).

 

B. The Landlord has agreed to grant and the Tenant has agreed to take a tenancy
of that parcel of premises in the Building more particularly described in
Schedule I hereto and more particularly delineated and shaded in red in the
floor plan annexed hereto as Schedule II (hereinafter called the “Demised
Premises”) upon the terms and conditions hereinafter appearing.

 

NOW IT IS HEREBY AGREED as follows:-

 

1. DEFINITION

 

In this Agreement, unless the contrary intention appears, the following words
shall have the following meanings:-

 

  (a) “Business Hours” means the hours between 9.00 a.m. to 6.00 p.m. on Mondays
to Fridays excluding Sundays and public holidays applicable to the Federal
Territory.

 

  (b) “Building” has the meaning ascribed to it in Recital A.

 

  (c) “Commencement Date” as described in Schedule I hereto.

 

  (d) “Common Areas” means those parts area premises and facilities and
amenities of and in the Building as are excluded from the individual parcels of
business and office premises and the car parking bays and which are not demised
or intended to be demised by the Landlord to the Tenant or to any other tenants
and which, are now or hereafter provided by the Landlord for the common use by
tenants in the building and their guests, invitees and licensees in common with
the Landlord and all other persons having the like right to use the same
including but without limiting the generality of the foregoing all roads, walls,
walkways, pavements, passages, entrances, courts, stairways, elevators, gardens
and such other areas, amenities, grounds and conveniences provided for the
common and general use of the tenants, owners, guests, invitees and licensees as
aforesaid and all other persons having the like right.

 

  (e) “Demised Premises” has the meaning ascribed to it in Recital B.

 

  (f) “Deposit” has the meaning ascribed to it in Clause 3;

 

  (g) “Land” means all that piece of land held under H.S.(D) 97439 Lot No PT 42
Seksyen 57, No. Lembaran Piawai 86-A-111-2, Bandar Kuala Lumpur, Daerah Kuala
Lumpur, Negeri Wilayah Persekutuan KL.

 

-2-



--------------------------------------------------------------------------------

  (h) “Landlord” means KIAPENG DEVELOPMENT SDN BHD (COMPANY NO. 263272-W) and
includes its successors-in-title and assigns and where not repugnant to the
context its servants and agents.

 

  (i) “Landlord’s Fixtures and Fittings” means all such fixtures and fittings
owned by the Landlord and includes all wiring, pipes, cables or other apparatus,
things and effects constructed or installed or attached or affixed to or laid in
or under the Demised Premises.

 

  (j) “Rent” has the meaning ascribed to it in Clause 4.

 

  (k) “Service Charges” means the sum payable as service charges in respect of
all outgoings, costs and expenses of the Landlord now or hereafter properly and
reasonably assessed, charged or chargeable or payable or otherwise incurred upon
or in relation to the conduct, management and maintenance of the Building and
includes the costs of electricity, the cost of maintenance and upkeep of the
lifts, payment of security services, payment of insurance premium on the
Building excluding the assets of the Tenant, payment for electricity and water
supplied and used in the Common Areas of the Building including the employment
of personnel and other expenses incidental to the employment of personnel
engaged in or about the provision of services and maintenance and upkeep of the
Building in general.

 

  (l) “Tenancy” has the meaning ascribed to it in Clause 2.

 

  (m) “Tenant” means VSOURCE (MALAYSIA) SDN BHD (COMPANY NO. 502982-W) and
includes its successors-in-title, liens or personal representatives and where
not repugnant to the context its servants and agents.

 

  (n) “Term” has the meaning ascribed to it in Clause 2.

 

  (o) Words importing the singular number shall include the plural and the
masculine gender shall include the feminine or neuter gender and vice versa and
words importing persons shall include companies.

 

  (p) The headings and sub-headings to the Clauses of this Agreement are
inserted for purposes of convenience only and shall not be deemed to be a part
thereof or be taken into consideration in interpretation or construction thereof
of this Agreement.

 

2. TENANCY

 

Subject to the Tenant having observed and performed the covenants and conditions
referred to in Clause 4 and all other covenants and conditions herein, the
Landlord shall grant and the Tenant shall take the tenancy of the Demised
Premises for a period of (3) years commencing from the Commencement Date (the
“Term”) as described in Schedule I hereto upon the terms and conditions
hereinafter contained (the “Tenancy”).

 

3. DEPOSIT

 

3.1 The Tenant shall upon execution of this Agreement pay to the Landlord the
Security Deposit of Three Hundred Forty-Five Thousand Nine Hundred Thirty-Three
Only (Ringgit Malaysia: RM345,933.00) equivalent to three and a half (3 1/2)
months’ Rent in the form of cash as security for the due observance and
performance by the Tenant of the Tenant’s covenants and conditions as herein
contained (collectively the “Deposit”).

 

3.2 The Deposit shall be maintained at the figure herein stipulated throughout
the term of the tenancy hereby created and shall not be deemed to be treated as
payment of rent and so long as the Tenant shall duly observe and perform the
Tenant’s covenants and conditions herein contained, the Landlord shall within a
reasonable time of the expiry or sooner determination of the term hereby created
refund to the Tenant the Deposit free of interest less all costs and expenses
(including the cost and expense of repairing any damages caused by the Tenant)
and any sum or sums due and owing or payable by the Tenant to the Landlord
hereunder.

 

-3-



--------------------------------------------------------------------------------

4. RENT

 

The monthly rental payable by the Tenant for the Demised Premises (which is
inclusive of Service Charges) shall be Ringgit Malaysia Ninety-Eight Thousand
Eight Hundred Thirty-Eight only (RM98,838.00) per month, calculated at RM3.80
per square feet per month, which shall be payable in accordance with the
timetable stipulated in Schedule III in advance by the seventh (7th) day of each
month (where rent is due), free of all deductions (herein called the “Rent”).

 

5. COVENANTS BY TENANT

 

5.1 Affirmative Covenants

 

The Tenant hereby covenants with the Landlord as follows:-

 

  (a) To punctually pay the Rent reserved, the Deposit, and all other sums
payable under this Agreement and/or in respect of the Demised Premises in the
manner aforesaid;

 

  (b) To pay as and when required by the Landlord an additional sum over and
above the Rent hereby reserved in respect of any increase in municipal or other
taxes or assessment or property tax or other impositions of a like nature by
whatsoever name called levied and imposed upon or in respect of or attributed to
the Demised Premises over and above the amount levied and imposed at the
commencement of the Tenancy hereby granted, such additional sum shall be a sum
proportionate to what the floor area of the Demised Premises together with the
car parks which may have been allotted to the Tenant his employees or agents
bears to the total floor area of the Building;

 

  (c) To pay all charges for electricity, water, telephone, sewerage and any
other services supplied to or consumed separately on the Demised Premises and to
enter into separate contracts with the relevant authorities or corporation for
the provision of these services;

 

  (d) At the expiration or sooner determination of this Agreement, to peaceably
surrender and yield up unto the Landlord the whole of the Demised Premises and
every part thereof in good and substantial repair, order and condition in all
respects (having regard to their condition at the commencement of this
Agreement) and clean and free from rubbish (damage by fire, flood, lightning,
storm, tempest, act of God, war and reasonable wear and tear only excepted) and
with all keys complete. If the Tenant shall fail to observe these covenants, the
Landlord shall carry out necessary works and repairs to restore the Demised
Premises to a state and condition acceptable to the Landlord and the costs
incurred thereby shall be deducted from the Deposit. Should the Deposit be
inadequate for this purpose, the Tenant shall pay to the Landlord, on demand,
all sums due and owing under this Clause 5.1;

 

  (e) To place all debris, wastes, disposable items, garbage and rubbish
securely wrapped in waterproof bags in the receptacles designated therefor;

 

  (f) To keep the interior of the Demised Premises including the flooring and
interior plaster and other surface material on walls and ceilings and the
Landlord’s fixtures therein including all windows glass shutters locks
fastenings keys electric wiring and fittings and other fixtures the property of
the Landlord in upon and belonging to the Demised Premises and the water closets
lavatories and conveniences of which the Tenant has the exclusive use in good
and tenantable repair and condition (fair wear and tear and damage by fire,
storm, tempest, riot and any other cause beyond the Tenant’s control excepted
save in the case of fire where the insurance moneys are rendered irrecoverable
in consequence of the act or default of the Tenant) to the reasonable
satisfaction of the Landlord and any other appropriate authority and the Tenant
shall be wholly responsible therefore and shall fully indemnify the Landlord if
found legally liable against all claims, actions and legal proceedings
whatsoever made upon the Landlord by any person in respect thereof;

 

  (g) To use the Demised Premises for the purpose of an administrative office
but not limited to administration, computer, data and communication center;

 

-4-



--------------------------------------------------------------------------------

  (h) To permit the Landlord and its agents with or without workmen and with or
without appliances at all reasonable times and upon reasonable notice to enter
upon the Demised Premises and to view the condition thereof and to take
inventories of the Landlord’s fixtures therein and to do structural or external
repairs on the Demised Premises or to other portions of the Building of which
they may form a part or to any contiguous building not conveniently accessible
otherwise than from or through the Demised Premises, the Landlord may serve upon
the Tenant notice in writing specifying any repairs or work necessary to be made
to comply with the Tenant’s covenants to repair herein contained and require the
Tenant forthwith to execute such repairs or works or make such replacement and
if the Tenant shall not within ten (10) days after service of such notice
proceed diligently with the execution of such repairs or works or the making of
such replacements then it shall be lawful for the Landlord to enter upon the
Demised Premises and execute such repairs or works or make such replacement and
the costs thereof shall be debt due from the Tenant to the Landlord and be
forthwith recoverable by action such debt shall include the Landlord’s
surveyor’s or architect’s fees;

 

  (i) Forthwith to repair and amend in a proper and workmanlike manner any
defects in respect of the Demised Premises for which the Tenant is liable and of
which written notice shall be given to the Tenant or left at the Demised
Premises;

 

  (j) Upon reasonable notice to permit the Landlord its agents with or without
workmen and others to lay and fix in and lead through the Demised Premises all
such wires, cables and ducts for electricity and air-conditioning installation
and pipes for water, gas, waste and sewage as the Landlord may from time to time
reasonable require to be laid and fixed in and lead through the Demised Premises
and for the general purposes of repairing removing and replacing all or any of
such wires, cables, ducts and pipes unless if such works may severely disrupt
the operation of the Tenant, the Landlord shall consult the Tenant before such
works are implemented;

 

  (k) To keep clean the Demised Premises and be responsible for the locking and
securing of the doors and windows of the Demised Premises at all times;

 

  (l) To alter any window or other displays or merchandise immediately upon
notice by the Landlord of its reasonable opinion that such displays or
merchandise will impair the name, reputation or standing of the Building;

 

  (m) To obtain and maintain at the Tenant’s own expense all licences, permits,
registration, approvals and other consents for the conduct of the permitted
business;

 

  (n) To observe and conform to all reasonable rules regulations and
instructions as may from time to time be made by the Landlord or its duly
authorised agents for the proper management of the Building and notified by the
Landlord or its duly authorised agent to the Tenant;

 

  (o) To cause all the employees, agents and invitees of the Tenant to conduct
themselves so as to accord with the reasonable rules and regulations prescribed
by the Landlord or its duly authorised agent for the proper management of the
Building and in addition to ensure that such employees agents and invitees of
the Tenant do not enter upon any part of the Building other than the Demised
Premises and the common entrance and all hall ways leading thereto or to toilets
or other facilities made available by the Landlord for the use of the Landlord’s
employees and or other tenants of the Building and their employees;

 

  (p) To comply with all such requirements as may be imposed on an occupier by
any Ordinance, Act of Parliament, Enactment, By-Laws now or hereafter in force
and any orders rules regulations or notice made thereunder;

 

  (q) To comply with the provisions for the health, safety and welfare of
persons employed to work in the Demised Premises laid down by any law and any
regulations thereunder for the time being in force;

 

  (r) To be responsible for and to indemnify and save harmless the Landlord
against and from all damage however caused occasioned to the Demised Premises or
any other part of the Building or any adjacent

 

-5-



--------------------------------------------------------------------------------

or neighbouring premises or to any person caused by any act omission default or
negligence of the Tenant or the employees, agents or licensees of the Tenant and
to pay and make good to the Landlord all and every loss and damage whatsoever
and however caused incurred or sustained by the Landlord as a consequence of any
breach non-observance or non-performance of the Tenant’s covenants herein this
Agreement contained and to save harmless and indemnify the Landlord’s estate and
effects from and against all actions demands claims liabilities cost and
expenses thereby arising; ,

 

  (s) At any time during the three (3) calendar months immediately preceding the
determination of the Term to permit intending tenants and others with authority
from the Landlord or its duly authorised agents at all reasonable times of the
day to enter upon and view the Demised Premises;

 

  (t) At the expiration or earlier determination of the term hereby created to
yield up the Demised Premises and all fixtures, fittings, fastenings or
appertaining thereto in such good and tenantable repair as shall be in
accordance with the covenants of the Tenant herein this Agreement contained and
with all locks and keys complete or at the request of the Landlord to restore
the Demised Premises to as near to its original state at the commencement of the
tenancy hereby created as is possible;

 

  (u) To redecorate and to repaint with at least two (2) coats of good quality
emulsion paint all those parts of the Demised Premises as may be emulsion
painted or painted as the case may be once in every three (3) years or during
the last year of the Tenancy whichever shall be the sooner;

 

  (v) To employ competent persons, a reliable firm or company acceptable to the
Landlord to regularly clean the Demised Premises including the maintenance of
the flooring;

 

  (w) To keep the stock-in-trade and other fixtures belonging to the Tenant
affixed to the Demised Premises insured against loss or damage by fire from time
to time during the Term;

 

  (x) To pay for the cost of replacing fluorescent tubes, electricity light
bulbs and small light component fittings in the Demised Premises;

 

  (y) To pay such deposits and parking fees from time to time imposed by the
Landlord or any other party managing the car park for the use of the car park
space(s) provided to the Tenant;

 

  (z) To employ, at its own cost, its own cleaning contractor from the
Landlord’s panel of contractors to keep the Demised Premises clean and the
Tenant shall ensure that the contractors shall comply with all reasonable
directions, rules and regulations laid down by the Landlord from time to time;

 

  (aa) To take all reasonable precautions to keep the Demised Premises or any
part thereof free of termites, rats, mice, cockroaches or any other pests or
vermin and animals. The Landlord may require the Tenant to employ at the
Tenant’s cost such pest extermination contractors as the Landlord may nominate
and at such reasonable intervals as the Landlord may direct;

 

  (bb) To notify the Landlord by notice in writing in one or more of the
following events:-

 

  (i) the alteration or change in the principle activities of the Tenant’s
business;

 

  (ii) the alteration of the name of the business of the Tenant;

 

  (iii) the assignment, transfer, sale, charge or otherwise disposal of the
Tenant’s business;

 

  (cc) To take and maintain sufficient and adequate insurance coverage with
reputable insurance companies covering the risks, inter alia, the Tenant’s goods
and property, the Landlord’s Fixtures and Fittings, plate glasses, public
liability, fire and any other claims in respect of any injuries caused to any
employees, visitors or invitees or persons lawfully present in the Demised
Premises. The Tenant shall submit copies of the aforesaid insurance policies to
the Landlord and shall keep the Landlord notified in the event of cancellation
or modification and renewal of the said policies of insurance. Provided always
where necessary, the Landlord may at its discretion require the Tenant to
increase the scope and amount of such insurance coverage;

 

  (dd) To be responsible for the locking and securing of all doors and windows
of the Demised Premises at all times.

 

-6-



--------------------------------------------------------------------------------

5.2 Negative Covenants

 

The Tenant shall not at any time throughout the term hereby created:-

 

  (a) Without the prior written consent of the Landlord such consent not to be
unreasonably withheld use the Demised Premises or any part thereof for any trade
or business whatsoever other than that of an office;

 

  (b) Make or permit to be made any alterations structural or otherwise
partitions in or additions to the Demised Premises or any part thereof or the
Landlord’s fixtures and fittings therein (and in particular not to make or
permit to be made such alterations that will prevent the full and unrestricted
use and benefit of the air-conditioning system to other parts of the Building
adjoining the Demised Premises) without the prior written consent of the
Landlord thereof such consent not to be unreasonable withheld and if such
written consent is given the Tenant shall at the Tenant’s own costs and expenses
carry out such alterations or additions with such materials and in accordance
with such designs as shall be prescribed by the Landlord’s architect and
approval by the Landlord and the Tenant shall at the Tenant’s own costs and
expenses obtain all such necessary planning and any other consents or approvals
pursuant to the provisions of any written law, by-laws, rules, regulations order
applicable thereto and shall comply with the conditions thereof and upon the
expiry or earlier determination of the term hereby created the Tenant shall if
requested by the Landlord restore the Demised Premises to its original state and
condition at the commencement of the tenancy herein created at the cost and
expense of the Tenant.

 

  (c) Affix paint or otherwise exhibit on the exterior of the Demised Premises
or the windows thereof or any part thereof any name plate, sign-board, placard,
poster or advertisement or any flagstaff or other thing whatsoever or use the
outer walls of the Demised Premises for the purpose of any public announcement
or to exhibit anywhere in the Building any indication of business except a
sign-board bearing the Tenant’s business name in a form character and dimensions
to be first approved by the Landlord in a position to be indicated and approved
by the Landlord;

 

  (d) Install any electrical sockets plugs power points without the prior
written consent of the Landlord provided that such consent shall not be
unreasonably withheld if the Tenant shall at the Tenant’s own cost and expenses
obtain such approval if necessary from the relevant authority and a certificate
from a qualified electrical engineer or registered electrical contractor and the
Landlord’s architect that any installation of such electrical socket, plug,
power point will not cause any overloading or cause damage to the power supply
or any of the electrical installations in the Building;

 

  (e) Assign, underlet or otherwise part with the actual or legal possession or
use of the Demised Premises or any part thereof for any terms whatsoever without
the prior written consent of the Landlord such consent not to be unreasonably
withheld provided always that in the event of the Tenant assigning under-letting
or otherwise parting with the actual or legal possession or use of the Demised
Premises or any part thereof in contravention of the provisions of this
paragraph then the Landlord may without prejudice to its rights under this
Agreement collect from any assignee underlessee sub-tenant or other person in
possession or occupation of the Demised Premises or any part thereof all such
rent and other moneys payable in respect of the Demised Premises or any part
thereof by such assignee underlessee sub-tenant or other person to the Tenant
and PROVIDED FURTHER that such collection of rent and other moneys as aforesaid
by the Landlord shall not be construed or deemed to be consent given or
acceptance by the Landlord to or of any such person or persons as assignees,
underlessees, sub-tenants or occupiers of the Demised Premises or any part
thereof;

 

  (f) Do or permit or suffer to be done anything whereby the policy or policies
of insurance on the Demised Premises or on the Building against damage by fire
or otherwise may become void or voidable or whereby the premium thereon may be
increased and to make good all damage suffered by the Landlord and paid by the
Landlord by way of increased premium and all costs and expenses incurred by the
Landlord in or about any renewal of such policy or policies of insurance
rendered necessary by a breach or non-observance of this covenant without
prejudice to such other rights of the Landlord against the Tenant;

 

-7-



--------------------------------------------------------------------------------

  (g) Use the Demised Premises for any illegal or unlawful or immoral purpose
and not to do or permit to be done any act or thing which may become a nuisance
annoyance or give reasonable cause for complaint from any of the other tenants
or occupiers of the Building or any other buildings or premises adjoining the
Demised Premises or the Building;

 

  (h) Use the Demised Premises or permit the same or any part thereof to be used
as a laboratory or workshop or for cooking or the preparation of food nor permit
or suffer anyone to sleep therein;

 

  (i) Store or bring upon the Demised Premises or any part thereof arms,
ammunition or unlawful goods, gun-powder kerosene or any other explosive or
combustible substances whatsoever and not to place or leave in the entrances or
stairways, passages or corridors of the Building or any part of the Land any
boxes rubbish or refuse;

 

  (j) Use the Demised Premises or any part thereof for carrying on any business
which causes the accumulation of dirt, rubbish or debris of any sort in or
outside the Demised Premises or which may cause an unreasonable amount of noise
or which in the reasonable opinion of the Landlord is undesirable or unsuitable
for the other tenants or occupiers of the Building;

 

  (k) Not to open any windows except for the purpose of cleaning and save during
a breakdown of the air-conditioning plant of the Building;

 

  (l) Conduct or permit any sale by auction to be held in any part of the
Demised Premises or the Building;

 

  (m) Damage or deface or cause or permit any employees agent or invitee of the
Tenant to damage or deface any part of the Demised Premises or the Building
common passages, or lifts while moving any fixtures, equipment, fitting fixtures
or any other things whatsoever or by any means whatsoever and forthwith to
repair and make good or to pay to the Landlord on demand the costs of making
good such damage or defacement;

 

  (n) Use or cause or permit any employee, agent or invitee of the Tenant to use
any lifts in the Building for the carriage or conveyance of any goods
merchandise equipment or furniture save and except the goods or service lift
reserved for such purposes and not to cause or permit to be caused any
obstruction in the entrances vestibules, staircases, landings, corridors,
passages and other common parts of the Building;

 

  (o) Allow any food hawkers into the Demised Premises and or any part of the
Building provided that the employees of the Tenant may be allowed to bring food
into the Demised Premises for the purpose of personal consumption;

 

  (p) Permit any vehicles including motorcycles, scooters, bicycles and any form
of transport whether belonging to the Tenant or any of its employees, agents or
invitees to be kept or parked in any part of the Building except in the spaces
reserved or intended for such purposes and to exonerate the Landlord from all
liability for the loss or damage of any vehicle parked therein and of any
article in the said vehicles;

 

  (q) Cause or Permit or suffer to be caused by its employees, agents or
invitees any obstruction impeding or preventing access to or egress from the
Building by the parking of motor vehicles including motorcycles, scooters,
bicycles and any form of transport;

 

  (r) Cause or permit or suffer to be caused by its employees, agents or
invitees any obstruction upon any access road leading to the Building;

 

  (s) Place or permit to be placed upon the floor of the Demised Premises a
concentrated load in excess of fifty (50) pounds per square foot and shall where
required by the Landlord distribute any load on any part of the floor of the
Demised Premises in accordance with the directions and requirements of the
Landlord and for the purposes of this paragraph the decision of the Landlord’s
surveyor or architect shall be final and binding on the Tenant;

 

  (t) Block up, darken, obstruct or obscure any of the windows and lights
belonging to the Tenant or to the Landlord;

 

-8-



--------------------------------------------------------------------------------

  (u) Tout, solicit or procure any business or distribute any pamphlets, notices
or advertising matter outside the Demised Premises or anywhere within the
Building nor permit its agents, employees, invitees, contractors, licensees or
sub-tenants to do the same;

 

  (v) Hang, place or expose in any area of the Demised Premises or any other
part of the Building so as to be visible from outside the Demised Premises or
the Building, any items such as clothes, towels and linen.

 

6. LANDLORD’S COVENANTS

 

The Landlord hereby covenants with the Tenant as follows:-

 

  (a) Except insofar as the same are contributable by the Tenant under the terms
and conditions herein, to pay and discharge all existing and future rates,
taxes, assessments and outgoings payable in respect of the Demised Premises;

 

  (b) That Subject Always to the Tenant paying the Rent and performing and
observing the other several terms and conditions herein contained the Tenant
shall (save and except for the rights of the Landlord pursuant to Clause 5.1(h)
hereof) peaceably hold and enjoy the Demised Premises and all the facilities
available during the Tenancy without any interruption by the Landlord or any
person claiming under or through or in trust for the Landlord save as
specifically herein provided;

 

  (c) To keep the roof main structure, lifts, air-conditioning plant, external
walls, main drains and pipes and all common parts of the Building including
entrances, car parks, staircases, landings, corridors, passages, lavatories and
conveniences (unless such is the Tenant’s responsibilities under Clause 5.1(i)
hereof) in good repair including the repainting and redecorating of the same or
any part thereof at such times and in such manner as the Landlord in its
absolute discretion considers such to be necessary;

 

  (d) So far as practicable but subject always as provided in Clause 6(c) and
Clause 21 herein to provide lift services and air-conditioning services during
Business Hours and electricity and water as is respectively attributable to the
passages, corridors, lavatories and other parts of the Building used by the
Tenant in common with others;

 

  (e) Air-conditioning services may be provided to the Demised Premises on
Sundays and public holidays or outside the Business Hours if specifically so
requested by the Tenant and on payment by the Tenant of all charges incurred for
electricity it so consumes and all other costs for operating the necessary
section of the air-conditioning plant in order to provide the additional
air-conditioning service requested which charges shall be determined by the
Landlord from time to time.

 

  (f) To employ a watchman for the protection of the Building but not so as to
render the Landlord liable for any loss sustained by the Tenant through the
neglect default or misconduct of such watchman or watchmen;

 

  (g) Subject always to the provisions of Clause 19 herein to be responsible
for:

 

  (i) the cleaning and upkeeping of the forecourts, roadways, passageways,
ground floor, lobby, lifts and car park of the Building;

 

  (ii) keeping the windows and exterior of the Building and the main drains
clean and in good repair; and

 

  (iii) the employment of the necessary personnel for the provision of the
services to be provided herein by the Landlord;

 

  (h) At all times throughout the term hereby created to keep the Building
including the Demised Premises insured against loss or damage by fire;

 

  (i) To keep lifts, stairs, passages and lavatories well and sufficiently clean
and lighted.

 

-9-



--------------------------------------------------------------------------------

7. RIGHTS RESERVED TO THE LANDLORD

 

  (a) Notwithstanding anything to the contrary, the Landlord shall have free and
uninterrupted passage to the infrastructure, pipes, machine rooms, switch rooms,
pump rooms, air handling unit (AHU) or any part of the Common Areas within or
accessible through the Demised Premises and shall have the right to inspect and
conduct any repairs, servicing and maintenance work through the same.

 

  (b) Notwithstanding anything herein contained, the Landlord shall have the
absolute discretion over the use or the Common Areas and any income derived
therefrom shall be due to the Landlord solely and shall not be deemed to belong
to the Tenant.

 

  (c) The Landlord shall have the right at any time and from time to time to
make, add, amend, cancel or suspend such reasonable rules and regulations in
respect of the Building as in the reasonable judgement of the Landlord may from
time to time be required for the management, safety, care or cleanliness of the
Building or for the preservation of good order thereon or for the convenience of
the Tenant, and all such rules and regulation shall bind the Tenant upon and
from such date on which notice in writing thereof is given to it by the
Landlord. If there shall be any inconsistency between the provisions of this
Agreement and the provisions of such rules and regulations, the provisions of
this Agreement shall prevail.

 

  (d) The Landlord reserved the right to name and to change the name of the
Building from time to time.

 

  (e) The Landlord shall have the right to make such changes or deviation to the
building plans, the Building or the Demised Premises as may be required by the
appropriate authorities or as may in the reasonable opinion of the Landlord’s
architects or consultants be deemed expedient or necessary and the Tenant shall
have no claim against the Landlord for damages, costs or compensation in respect
of any changes or deviations.

 

  (f) Notwithstanding anything to the contrary herein contained the Landlord may
whenever it deems necessary conduct or cause to be conducted fire drills or any
other safety exercise and the Landlord shall be entitled to shut down or
disconnect the air-conditioning, lift service and electricity supply or any
other services and facilities that the Landlord shall deem necessary and the
Landlord shall not be responsible or liable for any loss or damage arising from
the shut down or disconnection of any of the aforesaid.

 

  (g) The Landlord reserves itself all light, air, support and other easements
and the right to break and enter into the Demised Premises in case of any
emergency or during the fire drills authorised by the Landlord and also the
right to enter into the Demised Premises after reasonable notice to the Tenant
in order to use or deal with such premises adjoining or near the Demised
Premises in such manner as the Landlord may in its absolute discretion think fit
notwithstanding that by so doing the access of light or air to the Demised
Premises or any other liberty easement, right or advantage belonging to the
Tenant may thereby be diminished or interfered with or prejudicially affected
(but not so as to interfere unreasonably with the Tenant’s use and enjoyment of
the Demised Premises).

 

8. NEGLIGENCE

 

IT IS HEREBY FURTHER EXPRESSLY AGREED AND DECLARED that the Landlord shall not
in any circumstances including negligence or omission be liable to the Tenant or
any other person whatsoever:-

 

  (a) for loss of profit or business or loss of life or loss, injury or damage
to person or property or for any disruption or inconvenience caused to or
suffered or sustained by the Tenant or any other person caused by or through or
in any way owing to or arising out of or connected with any defect in or
breakdown or suspension of service of the lifts, air-conditioning system,
electric power or water supplies serving the Building;

 

  (b) for any loss of profit or of business or loss of life or loss, injury or
damage to person or property or for any disruption or inconvenience, caused to
or suffered or sustained by the Tenant or any other person

 

-10-



--------------------------------------------------------------------------------

caused by or through or in any way owing to or arising out of or connected with
any escape of fumes, smoke, fire or any other substance or thing or the overflow
of water from anywhere within the Building or in any way attributable to fire,
storm, tempest, flood, act of God or other inevitable accident; or

 

  (c) For the security or safekeeping of the Demised Premises or any contents
therein and in particular but without prejudice to the generality of the
foregoing the provision by the Landlord of watchmen shall not create any
obligation on the part of the Landlord as to the security of the Demised
Premises or any contents therein and the responsibility for the safety of the
Demised Premises and the contents thereof shall at all times rest with the
Tenant.

 

9. OPTION TO RENEW

 

9.1 If the Tenant shall be desirous of continuing the tenancy herein granted for
a further term of three (3) years at the expiration of the Term (hereinafter
called the “Second Term”) and shall not less than six (6) months before the
expiration of the Term have given to the Landlord a notice in writing of such
its desire and shall have paid the Rent reserved and performed the several
stipulations and covenants herein contained and on its part to be observed, then
the Landlord shall further let the Demised Premises to the Tenant for a further
term of three (3) years at the rental to be determined in accordance with Clause
9.2 hereof upon the like terms and conditions as herein contained or such
variations or modifications as may be decided by the Landlord except for this
Clause 9 for renewal.

 

9.2 (a) The monthly rental for the Second Term of the tenancy (hereinafter
called “the revised rental”) shall be mutually determined by the Landlord and
the Tenant at least three (3) months before the expiration of the Term which
shall be based on the then prevailing market rental in the Building and other
similar office buildings.

 

  (b) In the event of a failure of agreement with respect of the rental of the
Second Term between the parties hereto, the rental of the Second Term shall be
determined, taking into account the prevailing market rentals in the vicinity of
the Demised Premises, by a reputable and registered chartered valuer appointed
by the Landlord and a reputable and registered chartered valuer appointed by the
Tenant. The revised rental shall be the average of the rental determined by both
the said registered chartered valuers appointed by the Landlord and the Tenant.
Each party shall bear the costs of the fees and expenses incurred by the
registered chartered valuer appointed by that party. The decision of the
appointed valuers shall be final and conclusive and shall be binding upon both
parties hereto. In so acting, such valuers shall be deemed to have acted as
experts and not as arbitrators.

 

9.3 Notwithstanding Clause 9.2, in the event the Tenant shall fail to sign the
agreement for the Second Term within the said six (6) months’ period before the
expiration of the respective preceding term stipulated above, then the option
granted under Clause 9.1 respectively shall lapse and the Landlord shall be free
of all obligations whatsoever to grant to the Tenant a further tenancy.

 

10. DEFAULT

 

10.1 The Landlord and the Tenant hereby agree that:-

 

  (a) if the Rent hereby reserved or any part thereof payable to the Landlord or
any part thereof shall be unpaid for a period of seven (7) days after any of the
same shall have become due and payable in accordance with the covenants for
payment herein contained (although no formal or legal demand shall have been
made therefor); or

 

  (b) if the Tenant commits, permits or suffers to occur any breach or default
in the due and punctual observance and performance of any of the covenants,
obligations and provisions of this Agreement; or

 

  (c) if any distress or execution proceedings is levied against the Tenant;

 

  (d) if the Tenant commits any act of bankruptcy or becomes a bankrupt or if
the Tenant is a corporation, a winding-up petition is presented against it
otherwise upon reconstruction or amalgamation; or

 

-11-



--------------------------------------------------------------------------------

  (e) if the Tenant shall make an assignment for the benefit of or enter into
any scheme of composition or arrangement with the Tenant’s creditors;

 

it shall be lawful for the Landlord at any time thereafter to serve a notice
upon the Tenant and it is hereby mutually agreed that a reasonable time in which
to remedy the breach if the breach is capable of remedy is fourteen (14) days
and on the expiration of the period specified in the said forfeiture notice
without the breach complained of having been remedied the Landlord shall
forthwith be at liberty to re-enter upon the Demised Premises or any part
thereof in the name of the whole and thereupon this Tenancy shall absolutely
determine but without prejudice to the right of action of the Landlord in
respect of any antecedent breach of the Tenant’s covenants herein contained.

 

10.2 Without prejudice to the right powers and remedies of the Landlord
otherwise under this Agreement, the Tenant will pay to the Landlord interest at
the rate of fifteen (15) per cent per annum on any monies due but unpaid for
seven (7) days by the Tenant to the Landlord on any account whatsoever pursuant
to this Agreement such interest to be computed from the 8th day for the payment
of such monies in respect of which interest is chargeable until the date of
payment thereof as well after as before any judgement and to be recoverable in
like manner as rent in arrears.

 

11. PREMATURE DETERMINATION OF TENANCY

 

(a) If the Tenant shall determine or otherwise abandon the tenancy of the
Demised Premises at any time prior to the expiration of the term hereby granted
then and in such event the Tenant, at its discretion, shall settle the rent for
the unexpired term of the Tenancy or secure a replacement tenant acceptable to
the Landlord (at the Landlord’s sole and absolute discretion) to take up the
balance term of the tenancy of the Demised Premises. In the event that the
rental sum to be paid by the replacement tenant is less than the rental sum due
under this Tenancy, the Tenant shall be liable for and shall settle the
difference between the rental sum due under this Tenancy and the rental sum to
be paid by the replacement tenant.

 

(b) In the event that a replacement tenant acceptable to the Landlord is not
secured for the Demised Premises, in addition to and without prejudice to the
rights powers and remedies granted herein or by law conferred upon the Landlord
against the Tenant for breach of contract, the Landlord shall be entitled to
forfeit the whole of the Deposit referred to in Clause 3 hereof; and/or claim
the rent due for the balance of the unexpired term. If the Landlord claims the
rent due for the balance of the unexpired term, credit will be given for any
Deposit forfeited from the sums received for rent due for the balance of the
unexpired term. If the sums received for rent due for the balance of the
unexpired term is less than the expected rent for the balance of the unexpired
term, the Deposit forfeited shall be used to settle the said difference.

 

(c) Notwithstanding anything herein, the Tenant shall be liable for all costs
arising directly or indirectly from such premature determination.

 

12. CHANGE OR MODIFICATION TO STRUCTURE OF THE BUILDING

 

If as a result of the introduction or implementation of any new laws, by-laws,
rules and regulations or the amendment of existing laws, by-laws or regulations
by the appropriate authority or authorities requiring any changes or
modifications to the structure of or supply of utilities to the Building, the
Landlord reserves the full right and liberty at its own costs and expenses to
comply with such requirements and such changes or modifications to the structure
of or supply of utilities to the Building carried out by the Landlord shall not
annul this Tenancy nor shall it be the subject of any claim by the Tenant.

 

13. CHANGES OR MODIFICATIONS TO PARTITIONS OF DEMISED PREMISES

 

If as a result of the introduction or implementation of any new laws, by-laws,
rules or regulations or the amendment of existing laws, by-laws or regulations
by the appropriate authority or authorities requiring any changes or
modifications to the partitions carried out by the Tenant to the Demised
Premises the Tenant shall

 

-12-



--------------------------------------------------------------------------------

forthwith upon notice from the Landlord proceed to change or modify the
partitions of the Demised Premises to comply with the requirements from the
appropriate authority or authorities failing which the Landlord shall attend to
the changes or modifications and all costs and expenses expended by the Landlord
shall be a debt due by the Tenant to the Landlord and shall be recoverable by
action.

 

14. CHANGES OR MODIFICATIONS TO MECHANICAL AND ELECTRICAL SERVICES

 

Any amendment and modification to the mechanical and electrical services to the
Demised Premises may be made with the consent of the Landlord and provided such
consent not to be reasonably withheld and provided such amendment or
modifications shall first be approved by consultants appointed by the Landlord
or consultants appointed by the Tenant and approved by the Landlord. The Tenant
shall bear all the cost and expenses incurred for the amendment and modification
to the mechanical and electrical services including the consultants fees.

 

15. POSITION OF DEMISED PREMISES

 

It is hereby agreed and declared between the Landlord and the Tenant that the
position of the Demised Premises in relation to the other units as shown in the
floor plan and the measurements boundaries and area of the Demised Premises as
given herein are believed but are not guaranteed to be correct. The Demised
Premises has been staked out in accordance with the floor plan and has been open
to the inspection of the Tenant and shall not be the subject of any
claims/dispute. The centre line of all party walls shall be used in all
measurements. When the wall is not a party wall, the inner point of the exterior
wall or the glass line whichever is the greater shall be used in all
measurements. For the purpose of the calculation of the Rent, the area stated
for the Demised Premises in Recital B hereof shall be final and conclusive
between the Landlord and the Tenant.

 

16. NO MONOPOLY

 

Nothing herein contained shall be construed as implying that the Tenant shall
have or may except a monopoly in its class of business in the Building or any
restriction in the number of tenants carrying on the same class of business in
the Building.

 

17. TERMS AFFECTING OTHER TENANTS

 

Nothing herein contained shall confer on the Tenant any right to enforce any
covenant or agreement relating to other portions of the Building demised by the
Landlord or limit or affect the right of the Landlord in respect of any such
other premises to deal with the same and impose and vary such terms and
conditions in respect thereof in any manner as the Landlord may think fit.

 

18. FAILURE TO YIELD PREMISES

 

18.1 Without prejudice to any other right the Landlord may have against the
Tenant, if the Tenant upon the expiry or the sooner termination of the Tenancy
as aforesaid fails, refuses and/or neglects to yield up vacate the Premises, the
Tenant shall pay to the Landlord as agreed liquidated damages a sum equivalent
to two times the amount of the Rent or the current market rental of the Demised
Premises, whichever is higher for each day’s delay.

 

18.2 The demand and or receipt of such liquidated damages shall be without
prejudice to the Landlord’s right to evict the Tenant or to take proceedings to
enforce the other rights of the Landlord contained in this Agreement.

 

19. DAMAGE OF DEMISED PREMISES

 

In the event of the Demised Premises or any part thereof or the Building or any
part thereof at any time during the term hereby created being so damaged or
destroyed by fire as to render the Demised Premises unfit for

 

-13-



--------------------------------------------------------------------------------

use or access thereto impossible then (save and except where such fire has been
caused by the default or negligence of the Tenant or his employees or agents)
the Rent hereby reserved or a fair proportion thereof according to the nature
and extent of the damage sustained shall be suspended from the date of the
happening of the event until the Demised Premises shall again be rendered fit
for occupation and use or until access thereto may be obtained as the case may
be and any dispute concerning this paragraph shall be determined by a single
arbitrator in accordance with the Arbitration Act, 1952 (Revised 1972) or any
statutory enactment in that behalf for the time being in force PROVIDED ALWAYS
that if the Landlord in its absolute discretion after due consideration and
recommendation by the relevant consultant does not desire to continue with this
Agreement the Landlord shall be entitled to terminate this Tenancy by giving
sixty (60) days notice in writing to the Tenant and upon such termination the
Tenant shall peacefully and quietly surrender leave and yield up possession of
the Demised Premises to the Landlord and save in respect of any antecedent
breach by the Tenant neither of the parties hereto shall have any further claims
whatsoever against the other.

 

20. COSTS

 

The Tenant shall pay all stamp duty and all other disbursements and
out-of-pocket expenses incurred in the preparation completion and registration
(if required) of this Agreement. The Tenant shall also be liable for solicitor
and client costs in respect of legal proceedings instituted by the Landlord
against the Tenant in the enforcement of any of the provisions of this
Agreement. Each party shall bear their own solicitors’ fees and costs in
connection with the preparation of this Agreement.

 

21. COMPLIANCE WITH LAW

 

The Tenant shall observe and comply with any conditions and covenants binding
upon the Building or upon the Landlord or otherwise howsoever in respect of the
Building and shall not do or omit or suffer to be done or omitted and act matter
or thing in on or respecting the Demised Premises which will contravene any
provisions of any Act, Ordinance, Enactment, Order, rule, regulation or by-law
affecting the same and shall at all times hereafter indemnify and keep
indemnified the Landlord against all actions proceedings costs expenses claims
and demands in respect of any such act matter or thing done or omitted to be
done in contravention of any of the said provisions.

 

22. WAIVER AND INDULGENCE

 

No failure or delay on the part of the Landlord in exercising nor any omission
to exercise any right power privilege or remedy accruing to the Landlord
hereunder upon any default breach or omission on the part of the Tenant shall
impair any right power privilege or remedy or be construed as a waiver thereof
or an acquiescence in such default breach or omission, nor shall any action by
the Landlord in respect of any default breach or omission or any acquiescence in
any such default breach or omission affect or impair any right power privilege
or remedy of the Landlord in respect of any other or subsequent default breach
or omission. Acceptance of the Rent (which is inclusive of Service Charges)
hereby reserved by the Landlord shall not be deemed to operate as a waiver by
the Landlord of any right to proceed against the Tenant in respect of a breach
by the Tenant of any of the Tenant’s obligations.

 

23. SEVERABILITY

 

If at any time any provision condition term stipulation or covenant of this
Agreement is or become illegal, void, invalid, prohibited or unenforceable in
any respect the same shall be ineffective to the extent of such illegality,
voidness, invalidity, prohibition or unenforceability without invalidating in
any manner whatsoever the remaining provisions hereof.

 

24. TIME ESSENCE OF AGREEMENT

 

Time shall be the essence of this Agreement in relation to all the provisions of
this Agreement and in particular to the payment of all moneys due from the
Tenant to the Landlord under this Agreement.

 

-14-



--------------------------------------------------------------------------------

25. SERVICE OF NOTICE AND DEMANDS

 

Notices or demands hereunder may be given or made by the Landlord to the Tenant
by letter addressed to the Tenant and sent by prepaid post (by ordinary or
registered mail) to or left at the above stated address of the Tenant or his
last known address or his address for service in Malaysia and every notice or
demand so given or made shall be deemed to have been sufficiently served on the
Tenant if it is so left at the above stated address or the last known address of
the Tenant or his address for service in Malaysia or so sent by prepaid post (by
ordinary or registered mail) to such address and in the last mentioned case the
service shall be deemed to be made and served three (3) days after posting and
all notices by the Tenant to the Landlord shall be by prepaid registered post
addressed to the last know business address of the Landlord.

 

26. APPLICABLE LAW AND JURISDICTION

 

This Agreement shall be governed by and construed in all respects in accordance
with the laws of Malaysia and the parties hereto hereby agree that they shall
submit to the non-exclusive jurisdiction of the Courts of the State of Malaya in
all matters concerned with the obligations and liabilities of the parties hereto
under or arising out of this Agreement and the service of any writ of summons or
any legal process in respect of any such action or proceedings may be effected
on the party concerned by forwarding a copy of the writ of summons, statement of
claim or other legal process by prepaid registered post to their respective
addresses as indicated herein or in such manner or mode as a court of competent
jurisdiction may order or direct.

 

27. EXEMPTIONS

 

Notwithstanding anything herein contained:-

 

  (a) the Landlord shall not be liable either to the Tenant or the Tenant’s
employees, agents, licensees or invitees for accidents happening or injuries
sustained or for loss of or damage however caused to goods or chattels in the
Demised Premises or any part thereof unless arising from the wilful default or
negligence of the Landlord or that of any employees, agents or invitees of the
Landlord;

 

  (b) the Landlord shall not be liable to the Tenant or otherwise nor shall the
Tenant have any claim against the Landlord in respect of any interruption in any
of the services herein mentioned by reason of necessary repairs or maintenance
of any installations or apparatus or damage thereto or destruction thereof by
fire, flood, tempest, Act of God or other cause beyond the control of the
Landlord or by reason of any mechanical or other defect or breakdown or by
reason of a strike of workmen or others or a shortage of fuel, materials, labour
or water.

 

28. DAMAGE BY TENANT

 

The Tenant further agrees that if any damage is caused to the Landlord or to any
person whomsoever directly or indirectly through any defective or damaged
condition of any part of the interior of the Demised Premises (including doors,
windows and Landlord’s fixtures) by an act or omission on the part of the
Tenant, the Tenant shall be wholly responsible therefore and shall make good the
same by payment or otherwise and shall save harmless and fully indemnify the
Landlord against all claims, demands, actions, legal proceedings and
prosecutions whatsoever made upon or instituted against the Landlord by any
person or authority in respect thereof.

 

29. ACTS OF TENANT’S EMPLOYEES AND AGENTS

 

For the purposes of these presents any acts, default or omission of the
employees or agents of the Tenant shall be deemed to be the act default or
omission of the Tenant.

 

-15-



--------------------------------------------------------------------------------

30. COMPLAINTS

 

Subject to Clause 6(f) and Clause 29 hereof all the security services and
employees of the Landlord in connection with the Building shall be under the
supervision and control of the Landlord and or the Landlord’s duly appointed
agents to whom all complaints with regard to any such security services or
employees shall be made.

 

31. PARKING ARRANGEMENTS

 

The parking of vehicles including motor vehicles, motorcycles, scooters and
bicycles in the parking areas in the Building and surrounding the Building shall
be the subject of a separate arrangement or licence (if any) between the
Landlord and the Tenant and shall not be deemed or construed as forming part of
this tenancy.

 

32. ASSIGNMENT

 

The Landlord shall be entitled to assign all its rights title interest and
obligations under this Agreement to any party as it deems fit and the Tenant
hereby consents to and agrees to be bound by such assignment.

 

33. BINDING ON SUCCESSORS-IN-TITLE AND PERMITTED ASSIGNS

 

This Agreement shall be binding upon the successors-in-title and permitted
assigns of the Landlord and the heirs personal representatives
successors-in-title of the Tenant.

 

34. LETTER OF OFFER

 

This Tenancy shall also be subject to the terms and conditions in the Letter of
Offer dated 29 November 2003 from the Landlord to the Tenant (a copy of which is
annexed hereto and marked “Appendix A”) and where there is any inconsistency
between the said Letter of Offer and this Agreement, the said Letter of Offer
and the subsequent correspondence shall prevail.

 

-16-



--------------------------------------------------------------------------------

SCHEDULE I

 

DEMISED PREMISES

 

    Level


--------------------------------------------------------------------------------

  Area (sq ft)


--------------------------------------------------------------------------------

  Commencement Date


--------------------------------------------------------------------------------

  Tenancy Period


--------------------------------------------------------------------------------

i)   11   13,005   01 December 2003   01/12/2003 – 30/11/2006 ii)   12   13,005
  01 December 2003   01/12/2003 – 30/11/2006

 

-17-



--------------------------------------------------------------------------------

SCHEDULE II

 

FLOOR PLAN OF DEMISED PREMISES

 

-18-



--------------------------------------------------------------------------------

SCHEDULE III

 

RENT FOR THE TENANCY

 

Month

--------------------------------------------------------------------------------

  

Chargeable Rentable Area

(square feet)

--------------------------------------------------------------------------------

  

Amount of Rent

(RM)

--------------------------------------------------------------------------------

1 (Dec ’03)

   26,010    98,838.00

2 (Jan ’04)

   26,010    98,838.00

3 (Feb ’04)

   26,010    98,838.00

4 (Mac ’04)

   26,010    98,838.00

5 (Apr ’04)

   26,010    98,838.00

6 (May ’04)

   26,010    98,838.00

7 (Jun ’04)

   26,010    98,838.00

8 (Jul ’04)

   26,010    98,838.00

9 (Aug ’04)

   26,010    98,838.00

10 (Sep ’04)

   26,010    98,838.00

11 (Oct ’04)

   26,010    98,838.00

12 (Nov ’04)

   26,010    98,838.00

13 (Dec ’04)

   26,010    Rent Free

14 (Jan ’05)

   26,010    98,838.00

15 (Feb ’05)

   26,010    98,838.00

16 (Mac ’05)

   26,010    98,838.00

17 (Apr ’05)

   26,010    98,838.00

18 (May ’05)

   26,010    98,838.00

19 (Jun ’05)

   26,010    98,838.00

20 (Jul ’05)

   26,010    98,838.00

21 (Aug ’05)

   26,010    98,838.00

22 (Sep ’05)

   26,010    98,838.00

23 (Oct ’05)

   26,010    98,838.00

24 (Nov ’05)

   26,010    98,838.00

25 (Dec ’05)

   26,010    Rent Free

26 (Jan ’06)

   26,010    98,838.00

27 (Feb ’06)

   26,010    98,838.00

28 (Mac ’06)

   26,010    98,838.00

29 (Apr ’06)

   26,010    98,838.00

30 (May ’06)

   26,010    98,838.00

31 (Jun ’06)

   26,010    98,838.00

32 (Jul ’06)

   26,010    98,838.00

33 (Aug ’06)

   26,010    98,838.00

34 (Sep ’06)

   26,010    98,838.00

35 (Oct ’06)

   26,010    98,838.00

36 (01.11.2006 – 15.11.2006)

   26,010    49,419.00

37 (16.11.2006 – 30.11.2006)

   26,010    Rent Free

 

-19-



--------------------------------------------------------------------------------

APPENDIX A

 

LETTER OF OFFER

 

-20-



--------------------------------------------------------------------------------

Kiapeng Development

A Member of the Hong Leong Group Malaysia

 

Our Ref. : TMH/KPD/MHLA/058/03/T&M(T)

 

29 November 2003

 

VSOURCE (MALAYSIA) SDN BHD

 

Level 12 Menara HLA

No. 3 Jalan Kia Peng

50450 Kuala Lumpur

 

Attn : Mr Lim Jit Leong

 

Dear Sir

 

TENANT

   :    VSOURCE (MALAYSIA) SDN BHD (502985-W)

PREMISES

   :   

LEVEL 11 & 12, MENARA HLA, NO. 3 JALAN KIAPENG

50450 KUALA LUMPUR

 

OFFER OF TENANCY

 

We refer to your acceptance to our offer of tenancy for Level 9 Menara HLA, No.
3 Jalan Kia Peng, 50450 Kuala Lumpur. (“Level 9”)

 

As agreed between ourselves that in consideration of you renting Level 9, we are
agreeable to your request to terminate the tenancy agreement dated 10 July 2003
(“Supplemental Tenancy Agreement”) entered into between Vsource Sdn Bhd and Kia
Peng Development Sdn Bhd for Level 11th & 12th of Menara HLA, No. 3, Jalan Kia
Peng, 50450 Kuala Lumpur (“the Premises”) with effect from 1 December 2003.

 

1.    Tenant    :    VSOURCE (MALAYSIA) SDN BHD (502985-W) 2.    Premises    :
   Level 11 & 12, Menara HLA, No. 3, Jalan Kiapeng, 50450 Kuala Lumpur (as
delineated in red in the attached floor plans). 3.    Area         Level 11    -
   13,005 sq. ft.                     Level 12    -    13,005 sq. ft.          
              

--------------------------------------------------------------------------------

                         26,010 sq. ft.                         

--------------------------------------------------------------------------------

     4.    Commencement of Tenancy    :    1 December 2003 5.    Tenancy Period
   :    Three (3) years (01.12.2003-30.11.2006); with an option to renew for
another term of three (3) years at revised Rental. 6.    Rental / Rate    :   
RM98,838.00 per month or RM3.80 per sq. ft. per month (inclusive of service
charge but exclude electricity and water consumed with the tenanted area). 7.   
Rent Review    :    At the expiration of three (3) years and provided the Tenant
exercise its rights to renew the tenancy, the Rate shall be reviewed subject to
the open market rent prevailing at the renewal date. 8.    Rent Free Period    :
  

As agreed, the Landlord will grant the Tenant two ( 2 1/2) months rent free
period spreading over the tenancy hereby created and the rent free

month would be :-

               i)      December 2004                ii)     December 2005       
        iii)    Half month of November 2006 (16.11.2006-30.11.2006)            
  

    Total = RM247,095 (USD65,025)

9.    Mode of Payment    :    Monthly in advance. 10.    Security Deposits    :
   Three and a half (3 1/2) month’s Security Deposit held by us as at todate
i.e. RM345,933.00

 

-21-



--------------------------------------------------------------------------------

Kiapeng Development

A Member of the Hong Leong Group Malaysia

 

29 Novmeber 2003

 

VSOURCE (MALAYSIA) SDN BHD

 

11.    Use of Premises    :   

Administrative Office

 

To use the premises only for the purpose mentioned above and in breach thereof,
without limitation and without prejudice to any other rights and remedies
available to us, you are liable to indemnify us for any loss or damage and/or
expenses incurred by us.

12.    Stamp Duty    :    Stamp duty for Agreement is to be borne and paid by
the Tenant. Each party shall bear its own solicitors legal fee in this proposed
transaction. 13.    Late Payment Interest    :    Rental and other payments are
to be made within the first seven (7) days of every calendar month; failing
which, interest of fifteen (15%) per cent per annum will be levied on any sum in
arrears calculated on a daily basis with effect from the 8th day of the month
until the actual date of payment. 14.    Electricity Supply    :    Subject to
separate contract with TNB. Tenant is responsible for the electricity consumed
within the tenanted area. 15.    Car Park    :    Subject to a separate
arrangement/agreement between the car park operator and the Tenant. The parking
charges for the above car park bays are to be determined by the car park
operator. The basis of car park bay allocations are as follows:               
i)    one (1) non-reserved bay for every 1,000 sq. ft. tenanted               
ii)    one (1) reserved bay for every 10,000 sq. ft. tenanted 16.   
Reinstatement    :    The Tenant shall upon determination of the tenancy ensure
that the Premises is in good and tenantable condition (fair wear and tear
excepted) and remove all the Tenant’s fixtures, fittings and partitions and
restore the Demised Premises to its original condition prior to renovation being
made by the Tenant. 17.    Air Conditioning    :    The Landlord will provide
air-conditioning to the premises during the following Business Hours:          
     i)    9.00 am – 5.00 pm on Mondays to Fridays                ii)    9.00 am
– 1.00 pm on Saturdays excluding Sundays and Public Holidays applicable to the
Federal Territory.                Tenant may request the Landlord to provide
air-conditioning besides the above mentioned Business Hour and subject to a
charge of RM90.00 per AHU per hour. This rate is subject to change from time to
time. 18.    Other Conditions    :    i)    All internal renovations made to the
aforesaid premises shall be at Tenant’s own costs and expenses.               
ii)    All internal layout including M&E renovations plans must be submitted to
the Landlord for approval prior to the commencement of any renovations.

 

-22-



--------------------------------------------------------------------------------

Kiapeng Development

A Member of the Hong Leong Group Malaysia

 

29 November 2003

 

VSOURCE (MALAYSIA) SDN BHD

 

Kindly indicate your acceptance to the above offer by signing and returning the
duplicate copy of this letter by 6 December 2003

 

Your acceptance of our offer herein shall constitute a valid contract binding on
you and KIAPENG DEVELOPMENT SDN BHD as if an agreement under any law relating to
tenancy has been properly constituted and executed.

 

Enclosed please find the Tenancy Agreement in duplicate for your execution and
attestation of the same before an adult witness. Please return the same together
with the duly accepted copy of this offer letter for our further action.

 

Thank you.

 

Yours faithfully

KIAPENG DEVELOPMENT SDN BHD (263272-W)

 

TAN MING HUAT

Authorised Signatory

 

CONFIRMATION

 

I/We, VSOURCE (MALAYSIA) SDN BHD (502985-W), hereby confirm and agree to all the
above terms and conditions.

 

Signature

  Company Stamp

 

Name

 

:

 

JACK CANTILLON

Designation

 

:

 

CHIEF OPERATING OFFICER

Date

 

:

 

16th April 2004

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year first above written.

 

SIGNED BY

  )     )

for and on behalf of

  )

KIAPENG DEVELOPMENT SDN BHD

  )

(COMPANY NO. 263272-W)

  )

in the presence of: -

  )

SIGNED BY

  )     )

For and on behalf of

  )

VSOURCE (MALAYSIA) SDN BHD

  )

(COMPANY NO. 502982-W)

  )

in the presence of: -

  )

 

This is the signature page of the TENANCY AGREEMENT dated                     
between KIAPENG DEVELOPMENT SDN BHD (COMPANY NO. 263272-W) and VSOURCE
(MALAYSIA) SDN BHD (COMPANY NO. 502982-W) for the premises at Level 9, Menara
HLA, No. 3, Jalan Kia Peng, 50450 Kuala Lumpur.